Lumpkin, P. J.
An action was brought in the superior court of Sumter county, by W. H. Gurr against the Americus Oil Company, for the price of certain cottonseed. There was a verdict for the plaintiff, and the defendant complains here of the court’s refusal to grant it a new trial. The theory of the plaintiff was, that he sold the seed to one Ward, as agent of the defendant; that it received the seed, and was therefore liable to him for the price thereof. The motion for a new trial presents a number of points involving familiar and well-settled rules of the law of agency.
1. It is quite apparent that his honor committed divers errors in violation of the established rule, that agency cannot be proved either by the declarations or conduct of the alleged agent. We do not, however, care to state or discuss the particular ruling here referred to, because so doing would neither add anything new to this branch of the law, nor elucidate the same.
2. In several grounds of the motion complaint is made of alleged error in admitting testimony bearing upon issues other than that of agency. Many of the rulings thus excepted to were manifestly right, and in some there was perhaps error, but none of them are Of sufficient importance or novelty to require special notice.
3. 4. We reverse the judgment rendered in this case, because it was contrary to law. The plaintiff failed entirely to show that Ward was the general agent of the defendant company, or that'he had authority to buy seed upon its credit. It clearly and distinctly appears from the evidence as a whole, and there is no testimony to the contrary, that the arrangement between the company and Ward was for him to buy seed and ship the same to the company, he in each instance to pay for the seed purchased, with cash furnished him for this purpose by the company. His agency was thus limited, and Gurr in dealing with him was bound, at his peril, to know exactly what authority Ward had in the premises. It is too well settled to require citation of authority, that one who deals with a special agent must ascertain for himself, the scope and extent of the agent’s authority to bind his principal. There is not one line of testimony in the record before us which would warrant a finding that the Oil Company contemplated or intended that Ward should have any other authority, except to buy for it, with cash supplied to him, the cottonseed which the company needed in its business. The fact that it actually received the- seed which *626were delivered by Gurr to Ward did not make it liable to the former under the doctrine of ratification. It did not know of or sanction Ward’s purchase or credit, and had in point of fact furnished him with more than enough cash to pay for the seed he obtained from Gurr. The verdict returned by the jury necessarily embraced a finding that Ward was authorized to buy seed on credit, and make the company liable to the seller; and this finding is wholly unsupported.

Judgment reversed.


All the Justices concurring.